DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):  
The claimed “processing platform of an engraving machine” is not shown; 
the claimed “vacuum absorption holes” are not shown;
the claimed “an outer wall of a disc of an engraving tool” is not shown;
the “engraving a groove on the substrate of the polishing pad” is not shown;
the “groove,” or “grooves,” is not shown; and
applicant has not explicitly shown the polishing pad or the substrate of the polishing pad (this will merely be considered the negative space shown in Figures 1 and 2 created by the negative space formed for the slot 201, 202, respectively).  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 
	 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claimed “placing an outer wall of the positioning ring device opposite to an outer wall of a disc of an engraving tool of an engraving tool” lacks written description.  Firstly, applicant 
	Opposite could mean (1) located at the other end, side, or corner of something: located across from something, (2) set over against something that is at the other end or side of an intervening line or space; or (3) completely different.
Applicant has already claimed “placing the positioning ring device on a processing platform of an engraving machine” and “putting the substrate of the polishing pad into a slot of the positioning ring.”  The top wall, which faces upward to expose the slot 201 would be considered as facing the tool and not considered “opposite.”  The outer side wall, if assumed there is one, would be opposite the tool operating on a polishing pad within slot 201, relative to the ring itself.  However, this would be considered already placed and thus it is unclear how one accomplishes “placing an outer wall of the position ring device opposite to an outer wall of a disc of an engraving tool of an engraving tool.”  Finally, if one assumes an inner wall forming the slot 201, there is nothing obviously considered “opposite” of a tool that operates within the general area of the slot 201 where the pad is held.  Therefore, this phrase cannot be understood in light of the specification.    

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 8, the claimed “the positioning ring device is made from scraps left after preparing the substrate of the polishing pad” is indefinite.  What is determined as “scraps” is subjective.  A scrap is defined as a part rejected or discarded and useful only as material for reprocessing.  Without the qualifications to determine what parts have been rejected or discarded, then it would be impossible to determine if the material is a “scrap,” particularly if one finds use in the material.  Furthermore, one cannot definitely state that the scrap must even be the same material as the polishing pad, but merely could be a material obtained, but not used, during the manufacture of the pad.  
The material of the positioning ring could not be ascertained from the specification and, therefore, for the purpose of examination, the examiner will merely consider this to be “the positioning ring device is made from a material not used in preparing the substrate of the polishing pad.”  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doan (US-2002/0034928).
Regarding claim 7, Doan (US-2002/0034928) discloses a CMP (chemical mechanical polishing) groove processing positioning device, which is a positioning ring device (platen 120 with lip 121 forming a ring) which has a slot (i.e. recess) in a middie portion thereof (Fig. 2) for positioning a substrate of a polishing pad (polishing pad 140) (Fig. 2).
	Regarding claim 8, Doan discloses the CMP groove processing positioning device, as recited in claim 7, wherein: the positioning ring device (platen 120 with lip 121) is made from a material not used in preparing the substrate of the polishing pad (i.e. a different material than that used for the pad) (Fig. 2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naugler (US-7,234,224) in view of Doan (US-20020034928).
	Regarding claim 1, Naugler (US-7,234,224) discloses a CMP (chemical mechanical polishing) groove processing positioning method comprising steps of: 
 (S4) vacuum adsorbing the substrate of the polishing pad onto the processing platform of the engraving machine through vacuum adsorption holes (tiny air holes 16a) in the processing platform (suction plate 16) of the engraving machine (“plate 16 has a plurality of tiny air holes 16a formed therethrough and tiny grooves 16b, 16c connecting the air holes 16a so that the vacuum is evenly applied to the rear surface of the foamed urethane pad 15, thus preventing deformation of the surface of the urethane pad due to stress concentrated at a local portion of the foamed 
(S5) 
Naugler fails to disclose (S1) preparing a positioning ring device for positioning a substrate of a polishing pad; 
(S2) placing the positioning ring device on a processing platform of an engraving machine; (S3) putting the substrate of the polishing pad (polishing pad 15 is a substrate) into a slot of the positioning ring device.
However, Doan (US-20020034928) discloses a positioning ring device (lip 121) for positioning a substrate of a polishing pad (polishing pad 140), placing the positioning ring device (lip 121) on a processing platform (platen 120) and putting the substrate of the polishing pad (polishing pad 140) into a slot of the positioning ring device (lip 121) (Fig. 2).  Doan states that including a lip that extends upwardly to engage the side surface 146 of a polishing pad 140 prevents the polishing pad from sliding off the platen 120 if the vacuum source 170 is deactivated (or weakened) [Doan; paragraph 0030].  Since the processing platform (suction plate 16) of Naugler retains the polishing pad 15, it therefore would have been obvious to combine (i.e. place) a positioning ring device on the processing platform of Naugler prior to attachment of a polishing pad in order to prevent the polishing pad from sliding off of the retaining processing platform (suction plate 16) of Naugler [Doan; paragraph 0030].  
As to the “placing” of the positioning ring, the application does not specify how the placement is done and therefore a broad interpretation is being applied which includes any type of placement, such as, but not limited to, fastening or integrally forming onto a surface.  
	Regarding claim 2, Naugler, as modified by Doan, discloses the CMP groove processing positioning method, as recited in claim 1, wherein: the outer wall of the positioning ring device (lip 
	Regarding claim 3, Naugler, as modified by Doan, discloses the CMP groove processing positioning method, as recited in claim 1, wherein: the slot (formed by an outer lip 121 as modified by Doan) is round (to mirror the round surface of the suction plate 16) [Naugler; Fig. 5A] and provided in a middle portion of the positioning ring device (the lip 121 creates a middle portion where polishing pad 140 resides) [Doan; Fig. 2], the substrate of the polishing pad is round (Figs. 2, 3, 5A), and an inner diameter of the round slot is as same as a diameter of the round substrate of the polishing pad (Fig. 2 of Doan shows the diameter of the pad 140 matches the inner diameter of the slot formed by the lip 121, in order to retain the polishing pad 140 on all sides) (Fig. 2 of Doan).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naugler (US-7,234,224) in view of Doan (US-20020034928) and further in view of Okumura (US-2006/0172665).
	Regarding claim 4, Naugler discloses the CMP groove processing positioning method, as recited in claim 3, but fails to disclose wherein: the inner diameter of the round slot is in a range of 550 mm to 700 mm.
	However, Okumura (US-2006/0172665) teaches wherein the diameter of a substrate of a polishing pad is about 600 mm [Okumura; paragraph 0008].  Since the inner diameter of the round slot corresponds approximately to the diameter of the polishing pad, it therefore would have been obvious to one of ordinary skill in the art to modify the inner diameter to accommodate a polishing pad the size taught by Okumura in order to polish 8-inch wafers [Okumura; paragraph 0008].  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naugler (US-7,234,224) in view of Doan (US-20020034928) and further in view of Epshteyn (US-2001/0000497).
	Regarding claim 5, Naugler discloses the CMP groove processing positioning method, as recited in claim 1, but fails to disclose wherein: the slot is square and provided in a middle portion of the positioning ring device, the substrate of the polishing pad is square, and an inner edge of the square slot is as same as an edge of the square substrate of the polishing pad.
	However, Epshteyn (US-2001/0000497) teaches a substrate of a polishing pad is square (Fig. 11A shows a square buff pad on a circular buff head) [Epshteyn; paragraph 0053].  Since other pad shapes are possible in the case of Naugler, it therefore would have been obvious to one of ordinary skill in the art to modify the substrate of the polishing pad of Naugler to be square, as taught by Epshteyn, in order to reduce the amount of pad material along the pad outer edge [Epshteyn; paragraph 0053].  Correspondingly, it would have been obvious to one of ordinary skill in the art to modify the slot to be square so as to retain the square polishing pad on all sides, with an inner edge of the square slot being the same as an edge of the square substrate of the polishing pad [Doan; paragraph 0030].  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naugler (US-7,234,224) in view of Doan (US-20020034928) and further in view of Okumura (US-2006/0172665) and Epshteyn (US-2001/0000497).
	Regarding claim 6, Naugler discloses the CMP groove processing method, as recited in claim 5, but fails to disclose wherein: the inner edge of the square slot is in a range of 400 mm to 600 mm.
However, Okumura (US-2006/0172665) teaches wherein the diameter of a substrate of a polishing pad is about 600 mm [Okumura; paragraph 0008].  Since the inner diameter of the round slot corresponds approximately to the diameter of the polishing pad, it therefore would have been 

    PNG
    media_image1.png
    294
    296
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/Examiner, Art Unit 3723